Notice of Allowance

Claim Interpretation
This application includes one or more claim limitations that use the word “means,” and said limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) do not recite sufficient structure to perform the recited function. Such claim limitation(s) is/are:
“means for creating a pressure drop” in claim 3, line 2.
The limitation “means for creating a pressure drop” will be interpreted to cover an eductor, an ejector, or a venturi valve in accordance with applicant specification (see at least [0026]).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a pressure drop element” in claim 16, line 18.
The limitation “pressure drop element” will be interpreted to cover an eductor, an ejector, or a venturi valve in accordance with applicant specification (see at least [0026]).

Reasons for Allowance
Claims 1, 3-4, 6-8, and 16-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a mixer configured to form a liquid-vapor mixture 
The closest prior art of record, Hellmann (WO 2004055454 A1), discloses all of the other limitations required by the independent claims. Illustratively, cooling system (Fig. 2) comprising a compressor #1 configured to compress a coolant supplied to the compressor in a vapor state (standard function of the compressor); a gas cooler #2 configured to cool the coolant compressed by the compressor (Fig. 2, page 4, second to last para); and a recuperator #3 having a high pressure side and a low pressure side, wherein the recuperator, the gas cooler, and the compressor are included in a first portion of a coolant circuit (see Fig. 2), and the recuperator is configured to receive the coolant cooled by the gas cooler at an inlet of the high pressure side (at #3.1), supply the coolant to a second portion of the coolant circuit from an outlet of the high pressure side (see Fig. 2), wherein the second portion of the coolant circuit includes a vapor-liquid separator #8 having a liquid outlet (Fig. 2, outlet to evaporator 7) and a vapor outlet (Fig. 2, outlet to throttle 10), and the second portion of the coolant circuit is configured to return the coolant to the low pressure side of the recuperator (see flow diagram of Fig. 2). Hellmann further disclose wherein the recuperator is configured to receive the coolant returned by the second portion of the coolant circuit as the vapor-liquid mixture at an inlet of the low pressure side of the recuperator (at #3.2), transfer heat from the coolant on the high pressure side to the coolant on the low pressure side (page 5, first para), and supply the coolant to the compressor from an outlet of the low pressure side (see arrows in Fig. 2). Similarly to Hellmann, Higashiiue (US 9464832 B2) teaches wherein the liquid portion of the refrigerant from the separator 105 becomes a high-temperature gas via it passage through recuperator #108 prior from mixing with the gas portion of the refrigerant from the separator.  A comparable concept is also taught by Uchida (US 9681590 B2).  There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations. In fact, modifying Hellmann such that the mixer receives the liquid portion of the refrigerant from the separator in only liquid phase will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763